BaeNard, P. J.:
As I understand the decision of the Court of Appeals* in this case, the exception taken by the defendant, and argued upon this appeal; has no force. The court say : “ The wrong done in the present case is alleged in the complaint to have been a wrongful injury to the person of the plaintiff’s wife, whereby she was rendered permanently unable to attend to her household and other duties, and the plaintiff was obliged to expend sums of money in procuring medicine and necessaries, and employing physicians to treat her for her injuries, and that he had been and would be permanently deprived of her services and comfort.” This, we think, was a wrong done to the rights and interests of the husband. The court did not adopt the construction that pecuniary rights and interests only are protected by the statute ; but, arguing upon the assump-' tion that if that was the true construction of the act, observed that if the injury interfered with the personal comfort of the husband, that circumstance should not deprive representatives of their remedy for the pecuniary injuries which the husband sustained, and which diminished his estate. As an original question/ I am unable to find any basis for the exception. The plaintiffs are already entitled to damages for actual loss of service occasioned by the injury. Why not the loss occasioned between the personal service of a stranger and a wife, which is what I understand by the word “comfort,” in the charge? It is not the value of a hired nurse, however attentive and faithful, but the loss to the-husband of the services and the comfort derived therefrom of his wife. How can one be separated from the other in assessing damages to a husband for the loss of his wife’s services ?
The judgment should be affirmed with costs.
Gilbekt, J., concurred, Pratt, J., not sitting.
Judgment affirmed, with costs.

 75 N. Y., 193-195.